Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-161 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 02/13/2020 ("02-13-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 02-13-20 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
SEMICONDUCTOR DEVICE, INVERTER CIRCUIT, DRIVE DEVICE, VEHICLE, AND ELEVATOR EACH HAVING THRESHOLD-VOLTAGE-LOWERING ELEMENT IN SILICON CARBIDE LAYER
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2021/0013308 A1 to Noguchi et al. ("Noguchi").
Figs. 1, 2 and 3 of Noguchi have been provided to support the rejection below: 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (interface INTF)]
    PNG
    media_image1.png
    461
    457
    media_image1.png
    Greyscale


[AltContent: textbox (d1)][AltContent: arrow][AltContent: textbox (d2)][AltContent: arrow][AltContent: textbox (Y)][AltContent: textbox (X)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    293
    402
    media_image2.png
    Greyscale



[AltContent: textbox (Y)][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    306
    370
    media_image3.png
    Greyscale


	Regarding independent claim 1, Noguchi teaches a semiconductor device (see Fig. 1 for example; see also Figs. 2 and 9.) comprising:
	a gate electrode 60 (para [0031] - "a gate electrode 60");
	a gate insulating layer 50 (para [0031] - "gate insulating film 50"); and
	a silicon carbide layer 30 (para [0029] - "A plurality of well regions 30 composed of p-type silicon carbide are provided in a surface layer portion of the drift layer 20."), wherein
	the gate insulating layer 50 is located between the gate electrode 60 and the silicon carbide layer 30,
	the silicon carbide layer 30 includes at least one first element S, Se or Te (See Fig. 9; para [0042] - "Next, sulfur (S) is ion-implanted to a predetermined depth from the 
	a first distance d1 between a first position X in the silicon carbide layer 30 and an interface INTF between the gate insulating layer 50 and the silicon carbide layer 30 is equal to or less than 20 nm (para [0035] - "As illustrated in FIG. 2, sulfur is distributed at a high concentration on the surface side of the well region 30, and near the surface, the sulfur has a higher concentration than the p-type impurities. The sulfur is distributed in the well region 30 within at least 10 nm from the interface between the gate insulating film 50 and the well region 30."; see also Fig. 9.), and the first position X is a position where a concentration of the at least one first element S, Se or Te is maximized (see Fig. 2 as annotated above), and
	a second distance d2 between a second position Y in the silicon carbide layer 30 and the interface INTF is about 100 nm (see the position Y at the bottom of the vertical dotted line in the annotated Fig. 3), second position Y is a position where a concentration of the at least one first element S, Se or Te is 1/10 of a concentration of the at least one first element S, Se or Te at the first position X (para [0042] discloses that the peak value of sulfur concentration is between 1x1017 cm-3 and 2x1021 cm-3 with an example of 1.1x1018 cm-3. Fig. 3 shows that at the concentration of 1.1x1017 cm-3, which is 1/10 of the concentration of 1.1x1018 cm-3, the distance from interface between Y is farther from the interface INTF than the first position X. 
	Noguchi does not disclose that the second distance Y between the second position in the silicon carbide layer 30 and the interface INTF is equal to or less than 20 nm (Noguchi teaches about 100 nm as shown in the Annotated Fig. 3 above). 
So, the only difference between the claimed device and the device taught by Noguchi is a difference of about 80 nm (for the second distance Y), which represents the difference between the recited second distance being equal to or less than 20 nm and the taught second distance equal to or of about 100 nm.
However, according to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, Noguchi teaches a general condition of the first distance X being close to the interface of the gate insulating layer/the silicon carbide layer where the first distance X is at least 10 nm from the interface (para [0035]) and the second distance Y that is positioned away from the first distance X. This is due to the fact that the sulfur is ion-implanted into the silicon carbide with the peak concentration of sulfur being close to the interface. 
Noguchi does teach that "Here, the surface density of sulfur contained in the well region 30 is preferably 1x1011 cm-2 or more and 1x1014 cm-2 or less, for example..." (para [0042]) and the peak value of sulfur concentration being between 1x1017 cm-3 and 2x1021 cm-3. The range of the surface density spans three orders of magnitude from 11 cm-2 and 1x1014 cm-2. At the highest end of the surface density (1x1014 cm-2), the sulfur concentration near the interface of the gate insulating layer/the silicon carbide layer would be much higher than when the lowest end of the surface density (1x1011 cm-2) would be employed. So, in order to keep the same mass of sulfur in the same given volume near the interface of the gate insulating layer/the silicon carbide layer, the sulfur concentration profile when the highest end of the surface density is employed, the sulfur concentration profile would have a sharper drop off in the concentration than when the lowest end of the surface density is employed.  
Noguchi, however, does not teach a specific condition in which the both the first distance X and the second distance Y are within 20 nm or less of where the interface of the gate insulating layer/the silicon carbide layer is located at.  
Unless the Applicant can show that the claimed specific condition both the first distance and the second distance are within 20 nm or less produces unexpected results that are different in kind and not different in degree over said general condition as taught by Noguchi, claim 1 would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because it would not be inventive to discover the optimum or workable ranges by routine experimentation of varying the implantation variable such that a range of surface density of sulfur near the interface of the gate insulating layer/the silicon carbide layer with a likelihood that both the first distance and the second distance of the sulfur concentration profile are within 20 nm or less.
Regarding claim 2, Noguchi further teaches the concentration of the at least one first element S, Se or Te at the first position X that is more than 1x1017 cm-3 (para [0036] - "In this case, the peak concentration of sulfur is 1.1x1018 cm-3..."). 
Regarding claim 3, Noguchi teaches the concentration of the at least one first element S, Se or Te at the first position X that is between 1x1017 cm-3 and 2x1021 cm-3 which overlaps with the recited range of "equal to or more than 3x1018 cm-3."
"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since 1x1017 cm-3 and 2x1021 cm-3 concentration of S taught by Noguchi overlaps with the recited range of "equal to or more than 3x1018 cm-3", a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Noguchi further teaches the concentration of the at least one first element S, Se or Te at the first position X that is less than 5x1021 cm-3 (para [0036] - "In this case, the peak concentration of sulfur is 1.1x1018 cm-3...").
Regarding claim 5, Noguchi further teaches the concentration of the at least one first element S, Se or Te at the first position X that is less than 5x1021 cm-3 (para [0036] - "In this case, the peak concentration of sulfur is 1.1x1018 cm-3...").
Regarding claim 6, Noguchi further teaches the concentration of the at least one first element S, Se or Te at the first position X that is more than 1x1017 cm-3 and less 21 cm-3 (para [0036] - "In this case, the peak concentration of sulfur is 1.1x1018 cm-3...").
Regarding claim 7, Noguchi further teaches the at least one first element S, Se or Te that exist at positions of carbon atoms in a crystal structure of silicon carbide (para [0042] discloses that sulfur (S) is ion-implanted. Ion implantation is a ballistic process in which accelerated, energetic ions (e.g. sulfur ions) are implanted into a work piece and the ions cascade within the work piece colliding with, among other things, lattice atoms. During the cascading, the ions can and do displace lattice atoms to reside in the lattice positions while the lattice atoms may end up in interstitial space of the crystalline lattice.  Para [0043] discloses that the subsequent annealing performed at high temperature of 1300 to 1900 degrees C for 30 seconds to 1 hour electrically activates the implanted ions. Electrical activation necessarily means that the ion-implanted ions (in this case the sulfur ions) reside in the lattice sites. If the ion-implanted ions were interstitial space, and not at the lattice sites, the interstitial ion-implanted ions may not participate in electrical activation.).
	Regarding claim 9, Noguchi teaches a semiconductor device (see Fig. 1 for example; see also Figs. 2 and 9.) comprising:
	a gate electrode 60 (para [0031] - "a gate electrode 60");
	a gate insulating layer 50 (para [0031] - "gate insulating film 50"); and
	a silicon carbide layer 30 (para [0029] - "A plurality of well regions 30 composed of p-type silicon carbide are provided in a surface layer portion of the drift layer 20."), wherein

	the silicon carbide layer 30 includes at least one first element S, Se or Te (See Fig. 9; para [0042] - "Next, sulfur (S) is ion-implanted to a predetermined depth from the surface of the drift layer 20 including the well region 30 and the source region 40."; para [0056] - "As described above, the threshold voltage is increased with the use of sulfur, selenium and tellurium...FIG. 9 illustrates the concentration distribution in the depth direction of sulfur, selenium, tellurium, and p-type impurities in the channel region used for the calculation.") selected from the group consisting of sulfur (S), selenium (Se), tellurium (Te),
	a first distance d1 between a first position X in the silicon carbide layer 30 and an interface INTF between the gate insulating layer 50 and the silicon carbide layer 30 is about 10 nm (para [0035] - "As illustrated in FIG. 2, sulfur is distributed at a high concentration on the surface side of the well region 30, and near the surface, the sulfur has a higher concentration than the p-type impurities. The sulfur is distributed in the well region 30 within at least 10 nm from the interface between the gate insulating film 50 and the well region 30."; see also Fig. 9.), and the first position X is a position where a concentration of the at least one first element S, Se or Te is maximized (see Fig. 2 as annotated above), and
	a second distance d2 between a second position Y in the silicon carbide layer 30 and the interface INTF is about 100 nm (see the position Y at the bottom of the vertical dotted line in the annotated Fig. 3), second position Y is a position where a concentration of the at least one first element S, Se or Te is 1/10 of a concentration of X (para [0042] discloses that the peak value of sulfur concentration is between 1x1017 cm-3 and 2x1021 cm-3 with an example of 1.1x1018 cm-3. Fig. 3 shows that at the concentration of 1.1x1017 cm-3, which is 1/10 of the concentration of 1.1x1018 cm-3, the distance from interface between gate insulating film and well region.), and the second position Y is farther from the interface INTF than the first position X. 
	Noguchi neither discloses that the first distance X that is equal to or less than 5 nm nor second distance Y between the second position in the silicon carbide layer 30 and the interface INTF is equal to or less than 20 nm (Noguchi teaches about 100 nm as shown in the Annotated Fig. 3 above). 
So, the only differences between the claimed device and the device taught by Noguchi are a difference of about 5 nm for the first distance X and about 80 nm for the second distance Y.
However, according to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, Noguchi teaches a general condition of the first distance X being close to the interface of the gate insulating layer/the silicon carbide layer where the first distance X is about 10 nm from the interface (para [0035]) and the second distance Y that is positioned away from the first distance X. This is due to the fact that the sulfur is ion-implanted into the silicon carbide with the peak concentration of sulfur being close to the interface. 
11 cm-2 or more and 1x1014 cm-2 or less, for example..." (para [0042]) and the peak value of sulfur concentration being between 1x1017 cm-3 and 2x1021 cm-3. The range of the surface density spans three orders of magnitude from 1x1011 cm-2 and 1x1014 cm-2. At the highest end of the surface density (1x1014 cm-2), the sulfur concentration near the interface of the gate insulating layer/the silicon carbide layer would be much higher than when the lowest end of the surface density (1x1011 cm-2) would be employed. So, in order to keep the same mass of sulfur in the same given volume near the interface of the gate insulating layer/the silicon carbide layer, the sulfur concentration profile when the highest end of the surface density is employed, the sulfur concentration profile would have a sharper drop off in the concentration than when the lowest end of the surface density is employed.  
Noguchi, however, does not teach a specific condition in which the both the first distance X and the second distance Y are within 20 nm or less of where the interface of the gate insulating layer/the silicon carbide layer is located at AND the first distance X is equal to or less than 5 nm.  
Unless the Applicant can show that the claimed specific condition both the first distance and the second distance are within 20 nm or less and the first distance X is equal to or less than 5 nm produces unexpected results that are different in kind and not different in degree over said general condition as taught by Noguchi, claim 9 would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because it would not be inventive to discover the optimum or workable ranges by routine experimentation of varying the implantation variable such that a range of 
Noguchi teaches the silicon carbide layer 30 that include aluminum Al (para [0041] - "The depth of Al ion implantation is set to about 0.5 to 3 um which does not exceed the thickness of the drift layer 20. The impurity concentration of the ion-implanted Al is in the range of 1x1018 cm-3 or more to 1x1021 cm-3 of less and higher than the n-type impurity concentration of the drift layer 20 and the p-type impurity concentration of the well region 30."; see Fig. 4 or Fig. 9 for example), and the concentration of the at least one first element S, Se or Te at the first position X is higher than an aluminum concentration (the p-type impurity) at the first position X (see Fig. 4 or Fig. 9). 
Regarding claim 10, Noguchi teaches the silicon carbide layer 30 that includes aluminum Al (Fig. 4 and Fig. 9 each shows the p-type impurity concentration that is lower than the sulfur concentration where the peak sulfur concentration is near the interface.) and the concentration of the at least one first element S, Se or Te at the first position X is higher than an aluminum concentration Al at the first position X. 
Regarding claim 11, Noguchi teaches the aluminum concentration at the first position X that is more than 1x1015 cm-3 (see Fig. 4 or Fig. 9). 
Regarding claim 13, Noguchi teaches an inverter circuit (para [0088] - "...a case where the present invention is applied to a three-phase inverter will be described below 
Regarding claim 14, Noguchi teaches a drive device (para [0093] - "...the load 300 is used as a motor for hybrid vehicles, electric vehicles, railways vehicles, elevators, or air conditioning apparatuses." ") comprising the semiconductor device according to claim 1 (see rejection of the independent claim 1 above).
Regarding claim 15, Noguchi teaches a vehicle (para [0093] - "...the load 300 is used as a motor for hybrid vehicles, electric vehicles, railways vehicles, elevators, or air conditioning apparatuses.") comprising the semiconductor device according to claim 1. 
Regarding claim 16, Noguchi teaches an elevator (para [0093] - "...the load 300 is used as a motor for hybrid vehicles, electric vehicles, railways vehicles, elevators, or air conditioning apparatuses.") comprising the semiconductor device according to 
claim 1. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
	Claim 8 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 8 or (ii) claim 8 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 12 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 12 or (ii) claim 12 is rewritten in independent form to include all of the limitations of its base claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2014/0246682 A1 to Uchida et al.
Pub. No. US 2013/0234161 A1 to Shimizu et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        21 June 2021

	






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 There are five independent claims 1, 13, 14, 15 and 16, the fee worksheet dated 03/03/2020 does not reflect the extra two independent claims.